NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     THOMAS JAMES ODOM, Petitioner.

                          No. 1 CA-CR 21-0537 PRPC
                               FILED 9-15-2022


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2010-121445-001
                   The Honorable Patricia A. Starr, Judge

                 REVIEW GRANTED; RELIEF GRANTED


                                    COUNSEL


Maricopa County Attorney’s Office, Phoenix
By Julie A. Done, Jay Rademacher
Counsel for Respondent

Zhivago Law, PLLC, Phoenix
By Kerrie Droban Zhivago
Counsel for Petitioner

Arizona Justice Project, Phoenix
By Karen S. Smith, Randal McDonald
Counsel for Amicus Curiae Arizona Justice Project
                              STATE v. ODOM
                             Decision of the Court



                       MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.



G A S S, Vice Chief Judge:

¶1            Thomas James Odom petitions for review from the superior
court’s summary dismissal of his petition for post-conviction relief under
Rule 32, Arizona Rules of Criminal Procedure. This court has jurisdiction
under article VI, section 9, of the Arizona Constitution, and A.R.S. § 13-
4239.C and Ariz. R. Crim. P. 32.16. We grant review. To the extent we
remand for an evidentiary hearing under State v. Valencia, 241 Ariz. 206,
210, ¶ 18 (2016), we also grant relief.

¶2           In 2011, a jury convicted Odom of first-degree murder, an
offense he committed when he was sixteen years old. The superior court
imposed a term of natural life in prison without the possibility of release.

¶3            In Miller v. Alabama, 567 U.S. 460 (2012), the United States
Supreme Court held “mandatory life-without-parole sentences for
juveniles violate the Eighth Amendment.” Miller, 567 U.S. at 470. The
United States Supreme Court’s opinion in Montgomery v. Louisiana, 577 U.S.
190 (2016) declared Miller applied retroactively. Relying on Montgomery,
Odom initiated a post-conviction relief proceeding challenging the
constitutionality of his natural life sentence. At that time, the State conceded
the Arizona Supreme Court’s Valencia opinion—holding defendants were
entitled to an evidentiary hearing on post-conviction petitions—entitled
Odom to an evidentiary hearing to address whether his crime reflected
transient immaturity. See Valencia, 241 Ariz. at 210, ¶ 18. The State, however,
did not concede the evidence would show Odom was entitled to
resentencing under Miller and Montgomery.

¶4             Before the superior court could hold the evidentiary hearing,
the United States Supreme Court issued its opinion in Jones v. Mississippi,
141 S. Ct. 1307 (2021), and the State moved to vacate the hearing and dismiss
the post-conviction relief proceeding. The superior court granted the
motion and summarily dismissed Odom’s petition for post-conviction
relief, finding Jones disavowed the Valencia court’s application of Miller and


                                       2
                             STATE v. ODOM
                            Decision of the Court

Montgomery and the current law no longer required an evidentiary hearing.
Odom timely petitioned for review.

¶5             This court recently addressed this issue and ruled Jones
neither modified nor implicitly overruled the Valencia court’s application of
Miller and Montgomery. See State v. Wagner, 253 Ariz. 201, 205, ¶¶ 20–21
(App. 2022). In Wagner, this court remanded for a Valencia evidentiary
hearing. Id. at 202, ¶ 1. We agree Valencia is still good law, and we decline
to revisit the Wagner holding in this case.

¶6              Even so, courts throughout Arizona have applied Jones
differently. Indeed, if not for the Valencia precedent, we would affirm the
superior court’s dismissal here because both the Miller and Montgomery
requirements were met. It would be helpful for the Arizona Supreme Court
to clarify whether it required Valencia hearings only based on its pre-Jones
reading of Miller and Montgomery or wants to continue requiring the
superior court to hold Valencia hearings in light of Jones. See Willis v. Bernini
ex rel. Cnty. of Pima, ___ Ariz. ___, ___, ¶ 21, 515 P.3d ___, 2022 WL 3453194
at *4 (2022) (recognizing the Arizona Supreme Court “may independently
interpret and apply provisions of the Arizona Constitution in a manner that
affords greater protection to individual rights than their federal
counterparts”) (citation omitted).

¶7           We vacate the superior court’s dismissal of Odom’s petition
for post-conviction relief and remand for the superior court to conduct an
evidentiary hearing to determine whether the crime reflected transient
immaturity under Valencia.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3